IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





No. PD-776-05


JERMAL R. SCOTT, Appellant


v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SECOND COURT OF APPEALS

TARRANT COUNTY



Per curiam.

O P I N I O N


	Appellant was charged with knowingly causing serious bodily injury to a child and
he was convicted of the lesser included offense of recklessly causing serious bodily injury
to a child.  The Court of Appeals affirmed, finding that Appellant was estopped from
challenging both the legally and factually sufficiency of the evidence because he requested
and received a jury instruction on the lesser included offense.  Scott v. State, No. 02-04-00139-CR (Tex. App.- Ft. Worth, April 21, 2005).  Appellant petitioned this Court for
discretionary review.
 When the Court of Appeals issued its opinion in this case, it did so without the benefit
of this Court's recent opinion in McKinney v. State, 207 S.W.3d 366 (Tex. Crim. App. 2006). 
Therefore, we vacate the judgment of the Court of Appeals and remand for that court to
consider the effect of McKinney, if any, on its reasoning and analysis in this case.


En banc
Delivered: May 9, 2007
Do Not Publish